Citation Nr: 9935582	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  98-10 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a disability 
manifested by hypertension.  

3.  Entitlement to service connection for a disability of the 
fourth digit of the left hand.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to June 
1996.


FINDINGS OF FACT

1.  Competent medical evidence of a current back disability 
that was incurred or aggravated in service has not been 
presented.  

2.  Competent medical evidence of a current disability 
manifested by hypertension that was incurred or aggravated in 
service has not been presented.  

3.  The veteran had a pre-existing disability of the fourth 
digit of the left hand when he entered active duty, and 
received treatment, including surgical intervention on two 
occasions, for symptoms associated with that disability 
during service. 

4.  Competent medical evidence of a current disability of the 
fourth digit of the left hand that was either incurred or 
aggravated in service has been presented. 


CONCLUSIONS OF LAW

1.  A well-grounded claim of entitlement to service 
connection for a back disability has not been presented.  
38 U.S.C.A. § 5107 (West 1991).

2.  A well-grounded claim of entitlement to service 
connection for a disability manifested by hypertension has 
not been presented.  38 U.S.C.A. § 5107 (West 1991).

3.  The claim of entitlement to service connection for a 
current disability of the fourth digit of the left hand is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background
The veteran served on active duty from August 1986 to June 
1996.  His service medical records contain a January 1986 
Applicant Medical Prescreening Form that reports restricted 
movement of the left ring finger, and that condition was also 
noted during his enlistment examination.  His blood pressure 
noted upon the entry examination report was 140/80.  An 
undated service medical record reports a blood pressure 
reading of 134/84.  September 1987 records prepared incident 
to the veteran's request for medical care for gastroenteritis 
noted blood pressure readings of 116/76, 118/68 and 126/90.  

A Summary of Care notes chronic illnesses as follows:  
intermittent low back pain in 1988, left 4th finger pain and 
decreased range of motion in 1995, and borderline blood 
pressure with no date identified.  An August 1988 medical 
record reports a blood pressure reading of 132/78; one in 
September was 120/78.  An April 1989 medical record reported 
blood pressure at 120/80, standing 120/86, recumbent 128/72, 
and 136/86.  June 1989 medical records reflect blood pressure 
readings of 132/80, 130/60, 116/54, and 112/76.  One November 
1989 reading was 120/60, another was 120/70, another was 
130/80, and a December 1989 reading was 128/80.  On a 1990 AF 
Form 2768, Supplemental History, the veteran reported back 
pain.  A June 1990 blood pressure reading was 124/68, and one 
in July 1990 was 157/61.  A blood pressure reading of 128/68 
was obtained in June 1991 after the veteran was removed from 
a capsized boat and treated for cold exposure.  A report of a 
February 1993 medical examination noted normal spine, heart, 
upper extremities, blood pressure reading of 128/68 when 
seated, and an electrocardiographic record show normal sinus 
rhythm.  An April 1993 x-ray report indicating a normal 
examination of the fourth digit of the left hand, obtained 
after the veteran complained of an inability to flex that 
finger fully as the result of a pre-service football injury, 
is of record, as is a blood pressure reading on that date of 
136/64.  In July 1993 the veteran underwent surgery to fuse 
the distal interphalangeal joint on that finger.  A November 
1993 report of examination noted a seated blood pressure of 
136/86.  

In October1994 blood pressure was reportedly 124/64, and in 
December 1994 it was 120/107, and it was noted the veteran 
was coughing too much and he just drank some coffee.  A 
January 1995 x-ray report noted a provisional diagnosis of 
rupture of the flexor tendon, and a blood pressure reading 
that month was 136/86.  An April 1995 reading was 160/78.  A 
May 1995 medical record noted blood pressure of 141/79.  May 
and June 1995 records noted follow-up on May 9, 1995, surgery 
on the ring finger of the left hand.  The finger was well 
healed.  A blood pressure readings noted then was 136/74.  A 
September 1995 record noted that a wire placed in the finger 
in May 1995 was poking through the skin.  His blood pressure 
was noted to be 146/86, and in October 1995 that wire was 
removed.  A January 1996 blood pressure reading was 134/66.  
An April 1996 recumbent blood pressure reading was 137/73, 
then 114/59, a standing blood pressure reading was 152/77 
then 132/74, and a seated reading was 144/74, then 133/71.  A 
May 1996 record noted blood pressure of 144/64.  A June 1996 
record indicted the veteran was being evaluated for a five 
day blood pressure check, and a reading in June 1996 was 
156/68, with an assessment of elevated blood pressure.  A 
notation in the veteran's service medical records, dated June 
4, 1996, indicates that the last physical examination of the 
veteran was conducted in February 1993.  

In July 1996 the veteran filed this claim, which was denied 
in August 1996.  He expressed disagreement with that 
determination in March 1997, and in March 1998 was provided a 
Statement of the Case explaining the bases for that decision.  
The veteran filed a substantive appeal in May 1998, and 
requested a hearing before a traveling member of the Board.  
In his substantive appeal he reported back pain causes 
regular discomfort at work, that he has been told by 
physicians in service and out of the service that his blood 
pressure is high, and that he has constant pain in his 
finger, especially with use.  He added that he has received 
medical care for all three disabilities.  He was sent notice, 
addressed to the address he used on his substantive appeal, 
of the time and place of that hearing, but did not appear for 
the hearing.  In written argument submitted on his behalf it 
was asked that the matter be returned to the RO to afford the 
veteran the opportunity for a medical examination.  

Applicable Laws and Regulations
For disability resulting from personal injury suffered in the 
line of duty, or for aggravation of a preexisting injury 
suffered in the line of duty, the United States will pay 
compensation to any veteran thus disabled and who is 
discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
was incurred, or preexisting injury was aggravated.  
38 U.S.C.A. § 1110 (West 1991).  

A preexisting injury or disease will be considered to have 
been aggravated by active duty where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

For veterans who served 90 days or more during a period of 
war, if a chronic disease such as hypertension becomes 
manifest to a degree of 10 percent or more within one year 
from the date of separation from such service, such disease 
will be considered to have been incurred or aggravated by 
such service, notwithstanding there is no record of evidence 
of such disease during service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  In the absence of proof of 
a present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

Analysis
Entitlement to service connection for back pain 
The veteran asserts he currently experiences back pain, and 
did so in service.  However, the record contains no medical 
evidence of such a current disability.  Although the veteran 
asserts that the back pain he had in service became a 
disability, and is still present, as a layperson he is 
qualified only to provide competent evidence of the symptoms 
he experienced, not of the diagnosis of a disease or injury, 
or of a nexus between a current diagnosis and an in-service 
disease or injury.  Falzone v. Brown, 8 Vet. App. 398 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, his 
testimony regarding the diagnosis of the current presence of 
a back disability manifested by pain is not sufficient to 
meet the first step of the Caluza analysis of a claim.  As 
there is no competent evidence of a current disability, the 
claim is not well grounded.  Caluza;  Brammer.  The Board 
also notes there is no competent evidence of a nexus between 
a current back disability and service.  

Based on the foregoing, the Board finds the veteran has not 
presented a well-grounded claim of entitlement to service 
connection for a disability manifested by back pain.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304.  In the 
absence of a well-grounded claim, VA has no duty to assist 
the veteran, and therefore no duty to afford the veteran a VA 
compensation and pension examination.  

Entitlement to service connection for a disability 
manifested by hypertension
The veteran asserts he has a cardiovascular disability 
manifested by hypertension that began in service.  However, 
there is no competent evidence of a current disability 
manifested by hypertension.  The veteran reported on his 
substantive appeal that he was told by physicians in the 
military and in the private sector that his blood pressure 
was high, although he did not say that he was told he had a 
diagnosis of a medical condition identified as hypertension.  
There were notations made in his service medical records that 
stated his blood pressure was "elevated," and that he had 
"borderline blood pressure."  However, there is no 
competent evidence of diagnosis by a trained medical 
professional of a disability manifested by hypertension 
during service.  Similarly, there is no competent evidence of 
a disability manifested by hypertension within one year 
following service.  Furthermore, there is no nexus opinion 
from a trained medical professional that the veteran now 
suffers from a disability manifested by hypertension that was 
incurred or aggravated in service or was present to a 
compensable degree within one year following service.  

Regarding the veteran's statement that he was told by 
physicians that he had high blood pressure, the connection 
between what a physician said and the layman's account of 
what was purportedly said, filtered as it was through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute medical evidence, and 
therefore, could not ground a claim.  Robinette v. Brown, 8 
Vet. App. 69, 77 (1995); Marciniak v. Brown, 10 Vet. App. 198 
(1997).  The veteran was advised in the SOC issued in March 
1998 that if he was told by a physician that he has chronic 
hypertension, he should submit medical evidence showing that.  
The veteran indicated in his substantive appeal that he had 
been told he had hypertension, but did not further identify 
the physician(s) who told him that, nor did he submit 
evidence from medical professional(s) providing such 
evidence.  The Board is satisfied that the VA's duty under 
38 U.S.C.A. § 5103 to advise the veteran of the type of 
information necessary to complete his claim has been met.  

Regarding the veteran's own assertion that he has 
hypertension now that began in service, his testimony 
regarding such a medical matter as diagnosis is not competent 
evidence.  Falzone; Grottveit; Espiritu.  

Based on the foregoing, the Board finds the veteran has not 
presented evidence sufficient to justify a belief that his 
claim of entitlement to service connection for a disability 
manifested by hypertension is plausible.  Accordingly, the 
Board concludes that claim is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

Entitlement to service connection for a disability 
of the fourth digit of the left hand
The veteran entered active duty with a pre-existing 
impairment of the left ring finger, caused by what he 
indicated was a football injury.  That condition was noted on 
his entrance examination.  Accordingly, the presumption of 
soundness afforded in 38 U.S.C.A. § 1132 did not attach.  

Service connection may be granted if that pre-existing 
condition was permanently aggravated in service.  38 U.S.C.A. 
§38 U.S.C.A. § 1110, 1153; 38 C.F.R. §§ 3.303, 3.306; Sondel 
v. West, No. 98-719 (U.S. Vet. App. Nov. 18, 1999).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved is 
whether the veteran has presented evidence that the claim is 
well grounded; that is, that the claim is plausible.  

As set out above, the evidence in this case shows the veteran 
had a pre-existing injury, and underwent surgical 
intervention on two occasions to treat that disability in 
service.  The RO concluded that the medical treatment 
administered in service was ameliorative, and did not reflect 
an increase in symptomatology beyond the normal progression 
of the condition.  However, for the purpose of ascertaining 
whether a well-grounded claim has been submitted, the Board 
finds that the evidence supports a conclusion that there was 
an increase in disability during service.  Accordingly, the 
claim seeking entitlement to service connection for a 
disability of the fourth digit of the left hand is well 
grounded.  Before a decision can be made on the merits of 
that claim, however, additional action is required.  


ORDER

A well-grounded claim of entitlement to service connection 
for back pain not having been submitted, that claim is 
denied.  

A well-grounded claim of entitlement to service connection 
for disability manifested by hypertension not having been 
submitted, that claim is denied.  

The claim of entitlement to service connection for disability 
of the fourth digit of the left hand is well grounded.  To 
this extent only, the appeal is granted.



REMAND

Because the claim of entitlement to service connection for 
disability of the fourth digit of the left hand is well 
grounded, VA has a duty to assist the veteran in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  

Accordingly, this matter is REMANDED for the following 
action:  

The veteran should be afforded the 
opportunity for an examination by the 
appropriate medical personnel to obtain 
an opinion as to whether the veteran's 
pre-existing disability of the fourth 
digit of the left hand underwent an 
increase in severity during service.  The 
examiner must be provided with the 
veteran's claims folder prior to 
examination.  The examiner should state 
specifically whether treatment in service 
was ameliorative.  The examiner's report 
must be in writing, and must indicate 
whether the claims folder was available 
for review, and if so whether it was 
reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals





 



